Title: From Thomas Jefferson to Eliza House Trist, 23 February 1787
From: Jefferson, Thomas
To: Trist, Eliza House



Dear Madam
Paris Feb. 23. 1787.

I must refer you to my letter of Dec. 15. for the reason why I had not asked of you sooner some information of Browse’s relations in England and of their residence. Having received that information from you after my return from England, I wrote to my friend Mr. Trumbul to make such enquiries as he could. I inclose you a copy of his letter containing the result of these enquiries. You will perceive that either the letters of the family to you or your answers to them have miscarried, that they have made enquiries and given you invitations to which they have not received answers, and that they even doubt Browse’s being alive. I shall write as Mr. Trumbul advises, to Mrs. Champernon by this conveiance, and I imagine you will write not only to her but to Mr. Trist of London. How far it may be eligible to commit yourself, by a voiage to England, to the invitation of the family you alone can judge. If you have not received such invitations, and they are sincere in desiring your presence, my letter to Mrs. Champernon shall produce a repetition of them. The prospects of your son there seem to be very fair, and doubtless would be much improved were he put into the hands of the family. The opportunities of education there too are as good, perhaps, as in America: only more attention would be requisite to prevent his being diverted from his studies, and a judicious plan of study pursued. No doubt your presence would be of infinite value  to him, and probably the voiage would cost you less pain than the separation from him. I am just setting out on a journey of three months to the South of France. If Mrs. Champernon therefore should honor me with an answer, my absence may occasion it’s coming late to you. If I can be useful to you in this or any other business, command me freely. I will act for you as I would for myself, but with more diligence. Should you come to England I think you would come and pay a visit to our good allies. I need not tell you how much pleasure it would give to Patsy and myself. Perhaps before that time I shall have received my other daughter, who I hope will sail in May. Pressed with many letters which must go off with this, I have only time to add [ass]urances of my sincere friendship for you, and of the sentiments of respect & esteem with which I am Dear Madam your affectionate friend & servt.,

Th: Jefferson

